          Case: 1:21-cv-00197-MRB Doc #: 8 Filed: 05/12/21 Page: 1 of 2 PAGEID #: 41
               Case: 1:21-cv-00197-MRB Doc #: 3 Filed: 03/24/21 Page: 1 of 2 PAGEID #: 31

AO 440(Rev. 06112) Sununons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                  Southern District of Ohio

            COURTHOUSE NEWS SERVICE




                            Plaintiff(s)
                                V.                                     Civil Action No. 21-CV-197
AFTAB PUREVAL, IN HIS OFFICIAL CAPACITY AS
CLERK OF THE HAMILTON COUNTY COURT OF
             COMMON PLEAS


                           afiquiantls)


                                                SUMMONS IN A CIVIL ACTION

                                                                                                Common Pleas
To: /D /out,wit .S 1711111C (MCI adaress) Aftab Pureval, Clerk for the Hamilton County Court of
                                          Hamilton County Clerk of Courts
                                          1000 Main Street, Room 315
                                          Cincinnati, OH 45202




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ,
p. l2(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                John C. Greiner
                                Graydon Head & Ritchey LLP
                                312 Walnut Street, Suite 1800
                                Cincinnati, OH 45202



       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:             03/24/2021
              Case: 1:21-cv-00197-MRB Doc #: 8 Filed: 05/12/21 Page: 2 of 2 PAGEID #: 42
         -*       Case: 1:21-cv-00197-MRB Doc #: 3 Filed: 03/24/21 Page: 2 of 2 PAGEID #: 32

AO 440(Rev. 06/12) Summons in a Civil Action(Page 2)

Civil Action No. 21-CV-197

                                                    PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(l))

          This summons for (name ofindividual and title, ifany)
                                                                    4-F771-8 Pt/26v4-z_
 was received by me on (date)


          yjpersonally served the summons on the individual at           (place)

                                                                               on (date)
                                                                                            Do                         0/4.., Q/A/A,
                                                                                                                       ; or
                                                                                                                                            r/


           -bò
         I)/                         Peawt 17X--

          O 1 left the summons at the individual's residence or usual place of abode with (name)
                                                               ,a person of suitable age and discretion who resides there,
          on (date)                             ,and   mailed a copy to the individual's last known address; or

              O I served the summons on (name ofindividual)                                                                     , who is
              designated by law to accept service of process on behalf of(name oforganization)
                                                                               on (date)                               ; Or

          [71 I returned the summons unexecuted because                                                                              ; or

              O Other (specify):




              My fees are $                      for travel and $                      for services, for a total of$          0.00


              I declare under penalty of perjury that this information is true.


 Date:          /
                3         '5/                                                  k4           Server's signature


                                                                                   .                               ,-CVC(49C
                                                                                          Printed name and title




                                                                    Y   e/,/A/                              51-/ vs3ciff                     7,ra
                                                                                             Server's address

 Additional information regarding attempted service, etc:
